       Case 4:19-cv-04353 Document 1 Filed on 11/05/19 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CHEDRICH HOWARD AND VICTORIA §
ANAKANI,                     §
                             §
     Plaintiffs,             §
                             §                       CIVIL ACTION NO. 4:19-CV-04353
v.                           §
                             §                       JURY
ALLSTATE INSURANCE COMPANY,  §
                             §
     Defendant.              §


                                      NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Defendant Allstate Insurance Company (“Allstate” or “Defendant”) files this Notice of

Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the Court the following:

                                 1.      Procedural Background

        1.     On or about September 27, 2019, Plaintiffs filed Plaintiffs’ Original Petition in the

matter styled: Chedrich Howard and Victoria Anakani vs. Allstate Insurance Company; Cause No.

2019-71011; In the 113th Judicial District Court of Harris County, Texas, in which Plaintiffs made

claims for damages under their homeowner’s insurance policy with Allstate following a severe

weather event. Allstate’s registered agent received the Citation and Petition on or about October

7, 2019. Defendant files this Notice of Removal within the time period required by 28 U.S.C.

§1446(b).

        2.     Attached hereto as Exhibit “A” is the Index of Matters Being Filed. A copy of the

Harris County Clerk’s file for this case is attached as Exhibit “B”, which includes true and correct




                                                 1
7462622v1
03647.770
       Case 4:19-cv-04353 Document 1 Filed on 11/05/19 in TXSD Page 2 of 4



copies of all executed process, pleadings and any signed orders. Attached hereto as Exhibit “C”

is the List of Counsel of Record.

                                     II.      Bases for Removal

        3.      Removal is proper under 28 U.S.C. §1332(a)(1). There is complete diversity of

citizenship.

        4.      Plaintiffs are, and were at the time the lawsuit was filed, citizens of the State of

Texas. See Plaintiffs’ Original Petition, ¶2.

        5.      Defendant Allstate Insurance Company is an Illinois corporation with its principal

place of business in Illinois and is a citizen of the State of Illinois for diversity purposes.

        6.      In determining the amount in controversy, the court may consider “policy limits ...

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-CV-1288-G,

1999 WL 151667, at *2-*3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiffs’ case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., et al.,

75 F.Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery

of punitive damages for the amount in controversy determination); Chittick v. Farmers Insurance

Exchange, 844 F.Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy

after considering the nature of the claims, the types of damages sought and the presumed net worth

of the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).




                                                   2
7462622v1
03647.770
       Case 4:19-cv-04353 Document 1 Filed on 11/05/19 in TXSD Page 3 of 4



        7.      The amount in controversy in this case exceeds the jurisdictional requirements of

this court. Plaintiffs’ Original Petition clearly states that Plaintiffs seek monetary relief over

$1,000,000. See Plaintiffs’ Original Petition, ¶4. This evidence clearly demonstrates that the

amount in controversy in this case exceeds the jurisdictional requirements.

                           III.    The Removal is Procedurally Correct

        8.      Allstate was first served with the petition on or about October 7, 2019. Allstate

files this Notice of Removal within the time period required by 28 U.S.C. §1446(b).

        9.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to the Plaintiffs’ claims allegedly occurred in this district.

        10.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        11.     Pursuant to 28 U.S.C. §1446(d), promptly after Allstate files this Notice, written

notice of the filing will be given to Plaintiffs, the adverse parties.

        12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of Harris County promptly after Allstate files this Notice.




                                                   3
7462622v1
03647.770
       Case 4:19-cv-04353 Document 1 Filed on 11/05/19 in TXSD Page 4 of 4



                                            Respectfully submitted,

                                            By: /s/Jay Simon
                                                Jay Scott Simon
                                                State Bar No. 24008040
                                                Southern District No. 31422
                                                jsimon@thompsoncoe.com
                                                THOMPSON, COE, COUSINS & IRONS, LLP
                                                One Riverway, Suite 1400
                                                Houston, Texas 77056
                                                Telephone: (713) 403-8210
                                                Facsimile: (713) 403-8299

                                            ATTORNEY FOR DEFENDANT
                                            ALLSTATE INSURANCE COMPANY


                               CERTIFICATE OF SERVICE

       This is to certify that on November 5, 2019, a true and correct copy of the foregoing was
served upon the following Counsel of Record in accordance with the Federal Rules of Civil
Procedure:

        Daniel P. Barton
        Wayne D. Collins
        THE BARTON LAW FIRM
        1201 Shepherd Dr.
        Houston, TX 77007
        dbarton@bartonlawgroup.com
        wcollins@bartonlawgroup.com
        eservice@bartonlawgroup.com


                                              /s/Jay Simon
                                            Jay Scott Simon




                                               4
7462622v1
03647.770
